DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Species I, with traverse, in the response filed 05/02/2022 is acknowledged. The traversal is on the grounds that it would not be a burden to search the entire set of claims. Upon further consideration, the restriction requirement is withdrawn. An Office Action on the merits of claims 1-20 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spokes comprising a channel (clm. 2), the groove of the paddle wheel for receiving the blade (clms. 4, 16), the notches of the blade (clm. 5), paddles that spin within an interior space of the blade (clm. 7), the lid magnet and the ice receptacle magnet (clm. 11), the magnet attached to an interior space of the base housing (clm. 12), the venting channel disposed in a wall of the ice conditioning housing (clm. 13), the opening of the paddle wheel and a paddle wheel that spins while the blade remains stationary (clm. 16), and the opening of the ice breaking mechanism (clm. 20), all must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1400” and “1700” have both been used to designate the same blade assembly, “1402” and “1702” designate the same paddles, “1404” and “1704” designate the same ice collectors, “1406” and “1706” designate the same ice breaking mechanism, and “1408” and “1708” designate the same tapered portions (see figs. 14, 17).
Further, “1500” and “1600” have both been used to designate the same blade assembly, “1502” and “1602” designate the same blade, “1503” and “1603” designate the same holes, “1504” and “1604” designate the same paddle wheel, and “1506” and “1606” designate the same paddles (see figs. 15-16). Note that ¶ [0022] of the specification states “FIGS. 15-16 illustrate a perspective view of a rotating blade assembly of an embodiment of a device for producing a shaved ice confection”.
Note that the specification should be amended to reflect any changes to reference characters made in the drawings. 
Fig. 16 is further objected to because the arrow 1604 does not point to any structure, as the corresponding arrow 1504 in fig. 15 does, for example. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Regarding ¶ [0067], the phrase “The entirely of the paddle wheel” should read ‘The entirety of the paddle wheel’.
Regarding ¶ [0068], the phrase “paddle wheel 1502” should read ‘paddle wheel 1504’.
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 2-3 and 12 are objected to because of the following informalities:
Regarding claim 2: the phrase “for each” in the second to last line would be in better form if rewritten as ‘of each’.
Regarding claim 3: the term “depressing” should read ‘pressing’ to be consistent with ¶ [0048] of the specification.
Regarding claim 12: the limitation “secure the ice conditioning portion of the base housing” should read ‘secure the ice conditioning portion to the base housing’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation is:
“attachment mechanism for removably attaching the base housing” (clm. 14); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “removably attaching”, and the term mechanism is not preceded by a structural modifier
Therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. § 112(f). However, the specification is devoid of any corresponding structure.
If applicant intends to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“control mechanism” (clm. 1); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “control”, and the term mechanism is not preceded by a structural modifier
“ice conditioning portion” (clms. 2, 4, 11-15); the term “portion” is a generic placeholder (nonce term) and is coupled to the functional language “conditioning”, and the term portion is not preceded by a structural modifier
“ice conditioning mechanisms” (clm. 14); the term “mechanisms” is a generic placeholder (nonce term) and is coupled to the functional language “conditioning”, and the term mechanisms is not preceded by a structural modifier
“ice breaking mechanism” (clm. 19); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “breaking”, and the term mechanism is not preceded by a structural modifier
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 6 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 6: the claim recites in part, “the diameter of the blade is larger than the diameter of the paddle wheel”. However, intervening claim 4 requires that the paddle wheel has a groove in which the blade is disposed. There appears to be no support in the specification or drawings for an embodiment wherein the paddle wheel has a groove for receiving the blade while simultaneously the diameter of the blade is larger than the diameter of the paddle wheel. Therefore, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
There is no antecedent basis in the claims for:
“the ice conditioning portion” (clms. 2, 11-13)
“the base assembly” and “the notches” (clm. 7)
Regarding claim 1: the preamble recites “A device for conditioning ice”. However, the body of the claim fails to recite any structure for performing said function. Applicant is reminded that the structure which goes to make up the device must be clearly and positively specified, as well as organized and correlated in such a manner as to present a complete operative device. Currently, a complete operative device for conditioning ice has not been positively specified. Therefore, it is unclear what is meant by a device for conditioning ice.
Regarding claim 2: it is unclear if the “blade” in line 6 is part of or additional to the “blade assembly” of line 4, since the blade is introduced in the intended use recitation of the “channel”. It is being interpreted to be part of the blade assembly.
Further, the claim recites “the blade disposed in the channel” in the second to last line. However, the blade has not been positively recited as it was first recited in the intended use recitation of the “channel”. Thus, it is improper to define/limit the channel relative to the blade. And therefore, it is unclear if the blade is intended to be required in the claim. Currently it is being interpreted to be required.
Regarding claim 3: it is unclear what is meant by “substantially normal” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘normal’, or just some indefinite range close to but not including normal. It is being interpreted to include normal.
Regarding claim 4: it is unclear if the “blade” in line 7 is part of or additional to the “blade assembly” of line 4, since the blade is introduced in the intended use recitation of the “motor”. It is being interpreted to be part of the blade assembly.
Further, the claim recites “the blade disposed in the groove” in the third from last line. However, the blade has not been positively recited as it was first recited in the intended use recitation of the “motor”. Thus, it is improper to define/limit the motor relative to the blade. And therefore, it is unclear if the blade is intended to be required in the claim. Currently it is being interpreted to be required.
Regarding claim 14: claim limitation “an attachment mechanism for removably attaching” invokes 35 U.S.C. § 112(f). However, the written description fails to clearly link the structure, material, or acts to the function, because the specification appears to be devoid of any corresponding structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 16: it is unclear if the “blade assembly” is the same as or additional to the blade assembly of claim 1. It is being interpreted to be the same.
	Further, it is unclear if the “blade bent into a mostly circular orientation” in the third from last line is the same as or additional to the “circular blade” in the fourth from last line. It is being interpreted to be the same.
	Lastly, it is unclear what is meant by “mostly circular” since the metes and bounds of mostly have not been set forth. For example, it cannot be determined if the phrase includes ‘circular’, or just some indefinite range close to but not including circular. It is being interpreted to include circular.
	Regarding claim 17: it is unclear what is meant by “substantially parallel” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘parallel’, or just some indefinite range close to but not including parallel. It is being interpreted to include parallel.
	Regarding claim 19: it is unclear if the “blade assembly” is the same as or additional to the blade assembly of claim 1. It is being interpreted to be the same.
	Regarding claim 20: it is unclear what is meant by “substantially flat” since the metes and bounds of substantially have not been set forth. For example, it cannot be determined if the phrase includes ‘flat’, or just some indefinite range close to but not including flat. It is being interpreted to include flat.
_________________________________________
Examiner notes that no art has been applied to claim 6; applicant is required to clarify the claim in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kolar et al. (US 2017/0296992 A1).
Regarding claim 1: Kolar discloses a device for conditioning ice comprising:
a base housing (250, fig. 2) comprising at least one upstanding sidewall (figs. 2, 3; housing 250 has four upstanding sidewalls) defining an interior space (fig. 2, the interior of housing 250) and an upper surface (252) with respect to the at least one upstanding sidewall (see figs. 2, 3);
a motor (210) disposed within the interior space of the base housing (250) (see fig. 2);
a wall (fig. 2, the inwardly facing wall of pedestal 252 that surrounds and couples with spline coupler 208) disposed within the upper surface of the base housing (see figs. 2, 3) defining an opening (figs. 2, 3, see the opening that spline coupler 208 extends through) (NOTE: the recitation “for receiving a drive shaft therethrough” is an intended use recitation and, accordingly, is not being given patentable weight), and a drive shaft (figs. 2, 3, the drive shaft that extends from motor 210 to spline coupler 208) mechanically connected to the motor and a blade assembly (¶¶ [0038], [0041], the blade assembly couples to spline coupler 208);
a venting channel (254, 256, fig. 2) disposed in the at least one upstanding sidewall of the base housing (250) (see fig. 2) (NOTE: the recitation “for releasing heat emitted by the motor” is an intended use recitation and, accordingly, is not being given patentable weight); and
a control mechanism (220, fig. 2; ¶ [0041]) (NOTE: the recitation “for activating and deactivating the motor” is an intended use recitation and, accordingly, is not being given patentable weight).
Regarding claim 8, which depends on claim 1: Kolar discloses the base housing is formed of a single piece of material (¶ [0039]). The recitation “the base housing is injection molded” is not being given patentable weight as devices, and the separate components that make up the devices, are not limited by the process used to form the devices or their components.
Regarding claim 14, which depends on claim 1: Kolar discloses an attachment mechanism (the structures on top of pedestal 252, fig. 2). The recitation “for removably attaching the base housing to an ice conditioning portion for conditioning a block of ice or an ice conditioning portion for conditioning a plurality of ice cubes” is an intended use recitation and, accordingly, is not being given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rupp (US 2013/0233142 A1), hereafter ‘Rupp-142’, in view of Kolar.
Regarding claim 1: Rupp-142 discloses a device for conditioning ice comprising:
a base housing (114, fig. 1) comprising at least one upstanding sidewall (see fig. 1) defining an interior space (the space for flavor dispensers 104 and motor 205 which are located inside the housing) and an upper surface (see figs. 1-2B, the wall that forms top of base housing 114 just below base portion 109) with respect to the at least one upstanding sidewall (see fig. 1);
a motor (305, fig. 3) disposed within the interior space of the base housing (see figs. 1 and 3; base portion 109 is at the same level as blade assembly 310 and thus it is obvious that motor 205 is located below base portion 109 and inside cabinet the base housing);
a wall (see figs. 1 and 3, the wall is defined as the portion of the top of cabinet 114 that surrounds and faces inward towards motor 305 and drive shaft 307) disposed within the upper surface of the base housing defining an opening (see figs. 1 and 3, the top of base housing 114 must have an opening for drive shaft 307 to extend through to directly couple to blade assembly 310) (NOTE: the recitation “for receiving a drive shaft therethrough” is an intended use recitation and, accordingly, is not being given patentable weight),
wherein the drive shaft is mechanically connected to the motor and a blade assembly (310, fig. 3); and
a control mechanism (112, fig. 1) for activating and deactivating the motor (NOTE: the recitation “for activating and deactivating the motor” is an intended use recitation and, accordingly, is not being given patentable weight).
Rupp-142 is silent regarding the device comprising a venting channel disposed in the at least one upstanding sidewall of the base housing for releasing heat emitted by the motor.
However, Kolar teaches a device (200, fig. 2) for conditioning ice (¶ [0005] and [0024], last 7 lines) comprising a base housing (250, fig. 2) comprising at least one upstanding sidewall (see figs. 2, 3) and a venting channel (254, 256, fig. 2) disposed in the at least one upstanding sidewall of the base housing (see fig. 2) for reducing the likelihood of the motor overheating by cooling various components of the device (¶¶ [0029], [0031]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rupp-142 with venting channel in an upstanding wall of the base housing to cool components of the device thereby reducing the chances of the components overheating, as taught by Kolar.
Regarding claim 2, which depends on claim 1: Rupp-142 discloses an ice conditioning portion ice conditioning portion (102, 105, 109, fig. 1; ¶ [0037]), wherein the ice conditioning portion is configured to receive a block of ice (107) and comprises:
an ice conditioning housing (102, fig. 1) (NOTE: the recitation “for receiving the block of ice” is an intended use recitation and, accordingly, is not being given patentable weight); and
the blade assembly (310, fig. 3) comprising:
a paddle wheel (301, figs. 3-5) mechanically connected to the motor (305) (see fig. 3; ¶ [0048]), the paddle wheel comprising a plurality of spokes (404, 528, fig. 5) each comprising a channel (410, fig. 5; 815, fig. 8) (NOTE: the recitation “for receiving a blade such that the blade spins when the motor is activated” is an intended use recitation and, accordingly, is not being given patentable weight);
a blade (101, figs. 3, 6) disposed in the channel for each of the plurality of spokes (compare figs. 3, 5 of Rupp-142 with fig. 16 of the drawings); and
a spout assembly (105, fig. 1).
Regarding claim 3, which depends on claim 2: Rupp-142 discloses an arm (116, fig. 3) (NOTE: the recitation “for depressing the block of ice on to the blade” is an intended use recitation and, accordingly, is not being given patentable weight), wherein the blade (101) is substantially normal with respect to the arm (see fig. 3).
Regarding claim 19, which depends on claim 1: Rupp-142 discloses a paddle wheel (fig. 11) of a blade assembly, wherein the paddle wheel comprises an ice breaking mechanism (1104, 1106) for breaking ice into intended cube sizes to be conditioned by the blade assembly (see the last five lines of ¶ [0056]).
Regarding claim 20, which depends on claim 19: Rupp-142 discloses the ice breaking mechanism (1104, 1106, fig. 11) is attached to a substantially flat surface of the paddle wheel (1110) and forms an opening (in the underside of portion 1106) configured for receiving the drive shaft of the motor (e.g., see fig. 3).
Claims 1, 4, 8, 13 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Rupp (US 6,527,212 B2), hereafter Rupp-212, in view of Kolar.
Regarding claim 1: Rupp-212 discloses a device for conditioning ice comprising:
a base housing (501, fig. 5) comprising at least one upstanding sidewall (see fig. 5, the housing has four upstanding sidewalls) defining an interior space (for housing the motor 701, fig. 7) and an upper surface (fig. 5, the surface having opening 510) with respect to the at least one upstanding sidewall;
a motor (701, fig. 7) disposed within the interior space of the base housing (see fig. 5, the motor attaches to the underside of the scraper 509 and is thus obviously within the interior space; also see col. 7, lns. 36-39);
the upper surface of the base housing is a wall defining an opening (510, fig. 5) (NOTE: the recitation “for receiving a drive shaft therethrough” is an intended use recitation and, accordingly, is not being given patentable weight), and a drive shaft (703) is mechanically connected to the motor (see fig. 7) and a blade assembly (509, 602, fig. 6; 402, fig. 9); and
a control mechanism (503, 504, fig. 7) (NOTE: the recitation “for activating and deactivating the motor” is an intended use recitation and, accordingly, is not being given patentable weight).
Rupp-212 is silent regarding the device comprising a venting channel disposed in the at least one upstanding sidewall of the base housing for releasing heat emitted by the motor.
However, Kolar teaches a device comprising a base housing (250, fig. 2) comprising at least one upstanding sidewall (see figs. 2, 3; housing 250 has four upstanding sidewalls) and a venting channel (254, 256, fig. 2) disposed in the at least one upstanding sidewall of the base housing (see fig. 2) for cooling the device (¶ [0002]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rupp-212 with a venting channel in an upstanding wall of the base housing, thereby providing Rupp-212 with a cooling system for the device, as taught by Kolar, to prevent unwanted heating of the device.
Regarding claim 4, which depends on claim 1: Rupp-212 discloses an ice conditioning portion (502, 508, fig. 6), wherein the ice conditioning portion is configured to receive a plurality of ice cubes (col. 4, lns. 25-26) and comprises:
an ice conditioning housing (502) (NOTE: the recitation “for receiving the plurality of ice cubes and feeding the plurality of ice cubes into the blade assembly” is an intended use recitation and, accordingly, is not being given patentable weight); and
the blade assembly (509, 602, fig. 6; 402, fig. 9), comprising:
a paddle wheel (fig. 9) mechanically connected to the motor (col. 6, lns. 64-65) (NOTE: the recitation “for spinning the plurality of ice cubes and feeding the plurality of ice cubes through a blade” is an intended use recitation and, accordingly, is not being given patentable weight), the paddle wheel comprising a groove (902, fig. 9) (NOTE: the recitation “for receiving the blade” is an intended use recitation and, accordingly, is not being given patentable weight);
the blade is disposed in the groove of the paddle wheel (col. 8, lns. 11-12); and
a spout assembly (503, fig. 6).
Regarding claim 8, which depends on claim 1: Rupp-212 is silent regarding the base housing is injection molded such that the base housing is formed of a single piece of material. The recitation “the base housing is injection molded” is not being given patentable weight as devices, and the separate components that make up the devices, are not limited by the process used to form the devices or their components.
And Kolar teaches a base housing formed of a single piece of material (¶ [0039]).
Because Kolar teaches that it is known to utilize a base housing formed of a single piece of material, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the base housing of Rupp-212 with a base housing formed of a single piece of material, since selecting from known types of base housings allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 13, which depends on claim 1: Rupp-212 discloses an ice conditioning portion comprising:
an ice conditioning housing (502, fig. 6) configured to mate with the base housing (501); and
a venting channel (the channel spout 503 is attached to) disposed in a wall of the ice conditioning housing (see fig. 6) (NOTE: the recitation “for releasing heat emitted by the motor” is an intended use recitation and, accordingly, is not being given patentable weight).
Regarding claim 16, which depends on claim 1: Rupp-212 discloses the blade assembly (509, 602, fig. 6; 402, fig. 9) comprising:
a paddle wheel (fig. 9) comprising an opening in a shaft head (404; col. 6, lns. 64-65) (NOTE: the recitation “for receiving the drive shaft of the motor” is an intended use recitation and, accordingly, is not being given patentable weight);
a plurality of paddles (403b, 403c) secured to the paddle wheel (see fig. 9);
a groove (902) disposed within an upper surface of the paddle wheel (see fig. 9), the groove configured to receive a circular blade (602, fig. 6; col. 8, lns. 11-12); and
the blade (602) has a circular orientation and is disposed within the groove (902) of the paddle wheel (col. 8, lns. 11-12) (NOTE: the phrase “bent into” of the recitation “a blade bent into a mostly circular orientation” is not being given patentable weight as devices, and the separate components that make up the devices, are not limited by the process used to form the devices or their components);
wherein the motor causes the paddle wheel to spin while the blade remains stationary (col. 7, lns. 48-50, discusses an alternative blade embodiment wherein the difference is that the blade is rotated rather than the paddle wheel and thus it is obvious to the skilled artisan that in the embodiment the examiner is relying on the paddle wheel 509 in fig. 6 rotates while the blade 602 is fixed).
Regarding claim 17, which depends on claim 16: Rupp-212 discloses the blade assembly (509, 602, fig. 6; 402, fig. 9) further comprises:
a plurality of ice collectors (403a, 403d, fig. 9) attached to the paddle wheel (402) (NOTE: the recitation “for pushing conditioned ice out through a spout assembly” is an intended use recitation and, accordingly, is not being given patentable weight), wherein the plurality of ice collectors are substantially parallel relative to the plurality of paddles (403b, 403c); and
a spout assembly channel (601, fig. 6), wherein the conditioned ice exits the paddle wheel through the spout assembly channel, to the spout (503), to be emitted from the device (col. 7, lns. 31-35).
Regarding claim 18, which depends on claim 1: Rupp-212 discloses an ice shaper (503, figs. 5-6). The recitation “for shaping conditioned ice emitted from the device” is an intended use recitation and, accordingly, is not being given patentable weight.
Claims 5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Rupp-212, in view of Kolar, and further in view of Geissler et al. (US 5,138,940 A).
Regarding claim 5, which depends on claim 4: Rupp-212 discloses the paddle wheel (509, fig. 6; 402, fig. 9) is constructed of a single piece of material (see fig. 9).
Rupp-212 is silent regarding the paddle wheel being constructed of polycarbonate that is sufficiently rigid to feed the plurality of ice cubes through the blade when the motor is activated.
However, Geissler teaches a food processor comprising a blade assembly (1400, fig. 6) and states that the blade assembly can be constructed of polycarbonate having sufficient structural integrity (col. 11, lns. 26-32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rupp-212 such that the paddle wheel is made of polycarbonate, since it has been held that choosing from a finite number of identified, predictable solutions providing a reasonable expectation of success requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 7, which depends on claim 5: the modification of Rupp-212 in claim 5 teaches the paddle wheel comprises a plurality of paddles (603, fig. 6 of Rupp-212) pointing upward from a base of the paddle wheel (509), wherein the paddles spin within an interior space of the blade (601) when the motor is activated (see fig. 6), and wherein the paddles are constructed of polycarbonate and are sufficiently rigid (as taught by Geissler in claim 5) to push the plurality of ice cubes through notches of the blade (col. 7, lns. 28-31 of Rupp-212).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Rupp-212, in view of Kolar, and further in view of Buchstab et al. (US 2010/0024461 A1).
Regarding claim 9, which depends on claim 8: Rupp-212 is silent regarding a channel disposed in a bottom wall of the base housing forming a handle. The recitation “for carrying the device” is an intended use recitation and, accordingly, is not being given patentable weight. And note that the specification at ¶ [0038] discusses a channel (114, fig. 1) in the side of the base housing to be used as a handle, and thus there can be no criticality for the claimed configuration of the handle in the bottom wall of the base housing.
In the same field of endeavor, Buchstab teaches a device comprising a base housing (30, fig. 3) having a channel (31) forming a handle (¶ [0042]) in the sidewall of the base housing (see fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rupp-212 with a channel forming a handle in the base housing to facilitate transport of the base housing, as taught by Buchstab (¶ [0042]). 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Rupp-212, in view of Kolar, and further in view of Matter et al. (US 2,046,396 A).
Regarding claim 10, which depends on claim 8: Rupp-212 discloses a plurality of feet attached to a bottom wall of the base housing (501) (see fig. 5).
Rupp-212 is silent regarding the feet forming a portion of the single piece of material of the base housing.
However, in the same field of endeavor, Matter teaches a device comprising a base (1, fig. 2) having a bottom wall (14) upon which feet (2) form a portion of the single piece of material of the base (see fig. 2; pg. 1, col. 1, ln. 54 – col. 2, ln. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rupp-212 such that the feet form a portion of the single piece of material of the base housing, as taught by Matter, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 11 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kolar, in view of Steiner (WO 2017/118492 A1).
Regarding claim 11, which depends on claim 1: Kolar discloses an ice conditioning portion (¶ [0041], blender container).
Kolar is silent regarding a lid for closing the ice conditioning portion, wherein the lid is hinged to the ice conditioning portion;
a lid magnet attached to the lid; and
an ice receptacle magnet attached to the ice conditioning portion;
wherein the lid magnet and the ice receptacle magnet are configured to mate to close the lid on the ice conditioning portion.
However, in the same field of endeavor, Steiner teaches a device (10, figs. 1-3) comprising a hinged lid (21, fig. 2; pg. 2, lns. 9-10) for closing a conditioning portion (20); a lid magnet (magnet 42) attached to the lid (see fig. 2); and a receptacle magnet (leaf spring 41; note that the leaf spring cooperates with the magnet 42 and provides the same function as a second magnet) attached to the conditioning portion (see fig. 2); wherein the lid magnet and the receptacle magnet are configured to mate to close the lid on the conditioning portion (pg. 6, lns. 19-25).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kolar with a hinged lid having a lid magnet and providing the ice conditioning portion with a corresponding magnet, as taught by Novis, thereby preventing inadvertent dislocation of the lid during operation of the device.
Regarding claim 15, which depends on claim 1: Kolar discloses an ice conditioning portion (¶ [0041], blender container).
Kolar is silent regarding the ice conditioning portion comprising a failsafe such that the motor is activated only when a lid of the ice conditioning portion is closed. 
However, Steiner teaches a failsafe (41-43, fig. 2) such that the motor (31) is activated only when a lid (21) of a conditioning portion (20) is closed, thereby providing means for checking operational readiness of the device and minimizing risk of injury by inadvertently touching the blades (pg. 6, lns. 15-28).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kolar with a lid for the ice conditioning portion and a failsafe, such that the motor is activated only when the lid is closed, thereby minimizing risk of injury as taught by Steiner.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Kolar, in view of Braun et al. (US 2016/0120367 A1).
Regarding claim 12, which depends on claim 1: Kolar discloses an ice conditioning portion (¶ [0041], blender container).
Kolar is silent regarding a magnet attached to an interior space of the base housing, the magnet configured to mate with a corresponding magnet on the ice conditioning portion to secure the ice conditioning portion to the base housing.
However, in the same field of endeavor, Braun teaches a device (fig. 10; ¶ [0047]) comprising a magnet (12, fig. 10) attached to an interior space of a base housing (2), the magnet configured to mate with a corresponding magnet (11) on a conditioning portion (3) to secure the conditioning portion to the base housing (¶ [0047]; see fig. 10).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kolar with a magnet attached to an interior space of the base housing and a corresponding magnet on the ice conditioning portion, thereby securing the ice conditioning portion to the base housing for operation of the device, as taught by Braun, to prevent inadvertent dislocation of the ice conditioning portion relative to the base housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753